Title: To George Washington from Major Thomas Posey, 23 September 1778
From: Posey, Thomas
To: Washington, George


          
            May it Please Your Excellency.
            schohary [N.Y.] Middle Fort23d Septr 1778
             
          I make use of the Freedom to Trouble you with a Few lines with respect to a Command, which I was Orderd out upon by Colo. Butler—
            
            
            
            sir, youl Be informd by these lines, That Early in the morng of the 24th August, I recd Orders from Colo. Butler to Take a Command of 60 men, with Proper officers & Proceed with All Possible Expedition to Paughatoughton & Perpacton, to Try to fall in with som of the Enemies Parties which was Known to Freequent them Settlements in Order to Drive off the Stock & make such Discoveries as they thought Necessary. My Orders Likewise directed me to Drive off all the Stock & Horses in those Settlements. Accordingly as I have Observd, Early in the morning of the 24th I left Schohory & on the 26th Got to Paughatoughton as I had been well informd those Settlements were Cheifly, or all together Inhabited by Tories, I made use of the Procautions Necessarie in marching through an Enemies Country, not Long after I had Enterd the Settlement of Paughataughton, some of my scouting Parties met me, by which I was Informd som of the Houses were Evacuated. I Continued to Keep out my scouting Parties, & Proceded with all Possible Expedition through the Settlement. After som short time I Came to a House where I found som woman, I askt those woman what had become of the Inhabitents. they informd me a scout had been from Esopus, which had taken the Inhabitents & stock into the Settlement. I Could not tel what Dependance to put in what the woman said, Especially as I well Knew that a number of Tories from the Frontier Settlements were daily Flocking to Brandt & Butler; However I did not Take up much time But Proceeded, & within the distance of Half a mile in a pece of woods, I met two men, one Driveing a waggon the Other rideing one Horse & leading a nother, upon Examanation the one Driveing the waggon was Dumond, I askt the said Dumond where he was Going, he said to Esopus. That a scout had been in the Settlement, & drove of[f] all the Stock & Taken the Inhabitents Prisoners, I askt him If any scouting Parties had Been from Unidella lately, or If he Knew whether Brandt, & Butler, Commonly sent in scouting Parties in to this settlement, he said there had, I askt him If he assisted them, he Told me he had assisted them in Provition, & let them have Beef Cattle, & that he assisted his King in what he Could, The Other man was Exam-and by Capt. Long of the Rifle Chore who was found to have assisted the Enemie likewise, After haveing this Confession mad[e] to me, I not Knowing what might be the Consequence If I let them Go, upon Consideration I Orderd Capt. Harper of the Militia, which Composd part of my Command, to set three of his men as a Guard Over Dumond & the Other man Namd Borrow, The Ordor of the Guard was to take particular Care the prisoners did not Get away after which I Proceeded Down the Delawere, Thinking the report I had Recd of the men under Guard Concerning the scout from Esopus might only be a pece of Diception, That it was likely it might be a party of the Enemie which had been in the settlement in Order to Get the stock for there use, After I  had proceeded about 6 miles Down the Dellaware, I was informd the Guard had Come up without the Prisoners, I Orderd the Guard to be Brought to me, I Inquierd of them where the Prisoners were, They told me in Bringing them on, the two Prisoners attempted makeing there Escape, upon which one of the Guard Fired & mis’d, after which one of them mad[e] there Escape through woods, the Other Kep the Rhoad, which after Persuing near a mile one of the Guard Fired upon & Shot him, who turnd out to be Dumond, after my Excurtion Down the Dellaware, & upon my return, I C<ame to> the House where I Converst with the woman, at which House I found <Du>mond Lying wounded, I askt him his reason for runing from the Guard, he Said he thought we were a Party Belonging to Brandt or Butler, I Told him he had very Little reasons to think so after the Questions I had askt him Concerning Brandt & Butlers Parties, I askt him If he did not remember he had Said he assisted his King, he Said yes, he rememberd it well, & that he realy had assisted his King in what Lay in his Power.
          This Letter I make Free to Trouble you with as Knowing that some of the People about Esopus & Other Places, who are Friends to this Dumond have been indeavering to Paint this matter in a very Black Light to the Govenor, & sundree Other People, my Affidavit, with the rest of the Officers Affidavits which was with me on this Command, Colo. Butler Informs me, he will send inclosd to you for your Perusial. I am with Esteem sir Your Obediend Humle Servt
          
            Thomas Posey
          
        